PER CURIAM:
This claim was submitted for decision based upon the allegations of the Notice of Claim and respondent’s Answer.
Claimant seeks payment of $314,554.27 for medical services rendered to various inmates of the Huttonsville Correctional Center. Respondent, in its Answer, admits the validity of the claim, but states that there were insufficient funds in its appropriation for the fiscal year in question from which to pay the claim.
While the Court believes that this is a claim which in equity and good conscience should be paid, the Court further believes that it cannot be paid based on the decision in Airkem Sales and Service, et al. vs. Department of Mental Health, 8 Ct.Cl. 180 (1971).
Claim disallowed.